Citation Nr: 1314235	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  13-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The Veteran had active service from August 1955 to July 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Fargo, North Dakota, Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

After resolving all doubt in the Veteran's favor, tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting the service connection claim, which represents a full grant of the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and there is no prejudice to the Veteran. 

Service connection law and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Background and merits

The evidence confirms the Veteran's current diagnosis of tinnitus.  See VA Examination Rpt., July 17, 2012.  Moreover, the RO conceded that the Veteran incurred in-service acoustic trauma.  See January 2013 Statement of the Case.  Accordingly, the determinative issue is whether the current disability is related to military service.  

Tinnitus is not among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may not be established based on continuity of symptomatology; however, the claim may be established if it is found that the disability had its onset in or is related to service or an event of service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On his February 2012 claim for VA compensation benefits, the Veteran stated that his tinnitus began in 1956, which would be during the Veteran's military service.  He stated that his hearing was affected during training maneuvers in Germany.  He served as a mechanic with a field artillery unit battalion, which used M-1 rifle and 8-inch howitzer and was exposed to traumatic noise exposure without hearing protection.  In a statement received by VA in August 2012, the Veteran stated that he remembers ringing in his ears for three to four hours after firing the M1 rifle in service.  The Veteran's statements regarding the in-service onset of ringing of the ears are competent because the matter is within lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, there is nothing in the record to contradict his account of when his tinnitus started or otherwise undermine the credibility of his statements.  In fact, the Veteran's DD-214 is consistent with his statements as the document shows that he earned an Expert Rifle M-1 badge and that his military occupation specialty was Wheel Vehicle Mechanic with the Service Battery 802nd FA Battalion.  Thus, the Board finds the Veteran's lay statements regarding onset of tinnitus to be credible evidence.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

A July 2012 VA examination report is the only medical opinion pertaining to the determinative matter at hand.  The examination report reflects that the Veteran could not provide a date of onset of his tinnitus symptoms, but noted that tinnitus had been present for years.  The examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to mere speculation.  She appeared to base this comment, in large part, on the fact that the Veteran did not provide a date for the onset of tinnitus during the examination.  This medical opinion has no probative value because it does not weigh in favor or against the Veteran's claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection, and as such, is not pertinent evidence regarding service connection).

Moreover, the Board finds that the Veteran's inability to provide a date of onset of tinnitus symptoms during the examination is not in contradiction with his other statements of record saying that the ringing in his ears began in service, particularly since he noted at the examination that the tinnitus had been present for years.

Therefore, after resolving all reasonable doubt in the Veteran's favor, the Board finds that tinnitus had its onset in service.  The Veteran has a current diagnosis of tinnitus and the competent, credible and persuasive evidence sufficiently places the onset of this condition in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Service connection is warranted.  The appeal is granted. 




ORDER

Service connection for tinnitus is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


